DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 11/12/2021, applicant has submitted an amendment filed 2/28/2022.
Claim(s) 1, 4, 7-9, 14-17, 20, 22-24, has/have been amended.  New Claim(s) 25 has/have been added.
	Response to Arguments
	Applicant’s remarks regarding the previous claim interpretation, objections, and rejections are acknowledged, and the remarks and Applicant’s amendments have adequately addressed just about all of the claim language issues in the claims (i.e. except for those resolved by the Examiner’s Amendment, below)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Wigger on 3/3/2022.

The application has been amended as follows: 

Amend “performance parameter” in the 6th to last line of claim 1 to recite –performance characteristic--.

	Amend “at least one task” in line 2 of claim 15 to recite –at least one task at the server--.

Amend “information associated with the at least one task” in lines 1-2 of claim 23 to recite –information associated with the execution of the at least one task at the server--.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 9 and 17 and 25, and consequently claims 2-8, 10-16, and 18-24 which depend directly/indirectly on claims 1, 9, and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) wherein estimating the at least one performance characteristic includes: determining a speed with which each of the electronic device and the server is able to execute the at least one task; and determining whether a difference between the speed with which the electronic device is able to execute the at least one task and the speed with which the server is able to execute the at least one task is less than a threshold; in response to determining that the difference is less than the threshold: cause both the electronic device and the server to execute the at least one task; utilize, at the electronic device, the results of the first of the electronic device and the server to execute the at least one task; and discard, at the electronic device, the results of the second of the electronic device and the server to execute the at least one task; and in response to determining that the difference is not less than the threshold: determine, based on the at least one performance characteristic, whether to execute the at least one task at one of the electronic device and the server; in accordance with a determination to execute the at least one task at the electronic device, cause execution of the at least one task at the electronic device; and in accordance with a determination to execute the at least one task at the server, cause execution of the at least one task at the server.
	Binder et al. (US 2014/0222436), Agapi et al. (US 2006/0184626), Pommerenk et al. (US 2006/0015542), and Farnham (US 2004/0233868) suggest deciding which of a client or a server is to be allocated a task to be executed based on weights that are associated with computing conditions (see rejection of Claim 1 for Office Action mailed in response to the communication filed 9/11/2019 for Application 15/166,090).
2016/0212206 teaches “It should be noted that, in the above embodiment, the resource server 12 and the candidate server 14 both execute the transaction. Therefore, the workload of the resource server 12 is not reduced during the transfer. However, since the resource server 12 and the candidate server 14 both execute the transaction and reply the execution result, the user end would receive the result from the server that completes the execution faster. Hence, delay of execution of the transaction that the user may feel during the transfer is reduced. For example, if the transaction is only executed by the resource server 12, the workload of the resource server 12 may become excessively high and drag the execution speed. As a result, the user may sense longer execution time. By configuring the candidate server 14 to execute the transaction together with the resource server 12, since the candidate server 14 has less workload, the candidate server 14 is able to complete the execution faster and reply to the user earlier. Thus, the user may feel that the execution time is shorter” (paragraph 46) and “FIG. 1 is a schematic diagram showing a deterministic database system according to an embodiment of the invention. With reference to FIG. 1, a deterministic database system 10 of this embodiment includes a resource server 12 and a candidate server 14. The deterministic database system 10 may further include a plurality of candidate servers that function the same as or similar to the candidate server 14 to share a workload of the resource server 12. Thus, only the candidate server 14 is described hereinafter as an example. For example, the resource server 12 and the candidate server 14 are database servers that use a relational database management system, such as MySQL, PostgreSQL, and Microsoft SQL Server, which are connected through a network for transmitting data to each other. In this embodiment, when the workload of the resource server 12 or the candidate server 14 meets a predetermined requirement, the deterministic database system 10 transfers at least one piece of data from the resource server 12 to the candidate server 14, so as to reduce the load of the resource server 12. During the data transfer, the resource server 12 and the candidate server 14 execute transactions together, and the server that completes the transactions first replies an execution result” (paragraph 31).  This reference describes where more than one server device executes the same transaction and the server that completes the transaction first replies an execution result to a user.  In this reference, it is not the user device which simultaneously executes a transaction together with a server, and there is no discarding of a result that is not generated/completed first by the user device (the “second place” server is at least suggested to not send its transaction execution result and is suggested to discard its transaction execution result [because a valid result has already been sent]).  While the claimed “electronic device” does not necessarily need to be a user device, this reference also does not appear to teach where the causing of both servers to execute the same task is performed in response to the difference between server transaction execution speeds being below a threshold.
2013/0038618 teaches “A client-server architecture enables a server to share its resources with one or more clients. Such an architecture has various advantages. For example, because the servers typically have more resources (e.g., processor or memory) and greater performance capabilities than the clients, a server may complete a task faster than a client is able to. Such performance difference is especially noticeable when the task is resource-intensive or when the client has a limited amount of resources. At the same time, while the server is performing the task on behalf of or for the client, the resources of the client may be freed up to perform other tasks, such as those tasks that need to be performed locally on the client (e.g., interacting with the user of the client).”  (paragraph 19).  This reference describes where two devices, one of which may complete a task faster than another, are a server and a client.  This reference does not appear to describe where the server and client perform the same task (the server appears to perform some tasks while the client performs others).
2017/0161500 teaches “If necessary, the list generation module 1302 may execute a local comparison mode on the smart terminal and a comparison mode on the cloud server at the same time. The list generation module 1302 generates the application software list in the predetermined application type on the basis of a local comparison result from the smart terminal and a comparison result from the cloud server. The application software list may include the information about the screened application software in the predetermined application type” (paragraph 109).
2019/0044854 (LATE filing date) teaches “The server may interrupt the execution of the computational task at the processing device and continue computing the computational task at the server, if transmitting a preliminary result of the computational task to the server, completing the computational task at the server and transmitting a result of the computational task from the server to the client device takes less time compared to completing the computational task at the processing device and transmitting the result of the computational task to the client device. For example, computation times of the server and the processing device and/or data transmission times between the server and the client device and between the processing device and the client device may be estimated to enable predicting respective durations until a result of the computational task can be sent back to the client device” (paragraph 44).  This reference does not qualify as prior art.
2011/0153734 teaches “Further, in the above-mentioned simulation system, the plurality of event queues may be secured for a number corresponding to a time duration by which the execution of the simulation by the client is delayed compared to the execution of the simulation by the server” (paragraph 12)
8392717 teaches “the computer executable instructions stored on a non-transitory computer readable storage medium are configured such that, when executed by the processor, cause the client device to, determine that a difference between a local time of the client and the system time of the server is within a predetermined threshold, calculate a second digest using the system time of the server, and authenticate the first digest carried in the Trigger message by comparing the first digest and the second digest” (claim 3).
2005/0262060 teaches “At a step 201, the time spent for executing a database operation in computer code of a client is determined. For example, the system clock on the client can be accessed before and after the database operation is executed. The difference would be the total time that it took to execute the database operation both on the client and on the server, as well as the network time. The computer code is typically source code (e.g., the Java programming language), but is not limited to source code” (paragraph 32).
2005/0033799 teaches “As described above, in the first embodiment, the server 10b registers processing corresponding to a server function so as to be divided into pre-processing and post-processing. In the case where a request is made by the client 10a to execute a server function, the server 10b executes pre-processing corresponding to the server function and sends a completion message to the client 10a upon completion of the execution of the pre-processing. In this manner, the client 10a can receive a completion message before all processing (i.e., pre- and post-processing) corresponding to the server function has been completed and can execute desired processing, and thus the turnaround time can be reduced compared to the case where the client 10a receives a completion message after all processing corresponding to the server function has been completed and executes desired processing. In addition, by calling a server function only once, the client 10a can identify the point where the minimum necessary processing corresponding to the server function is completed, and thus the client 10a does not need to call the server function a plurality of times” (paragraph 71)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
	For clarity of the record, NO Double Patenting rejections are required between the claims of this application and the claims of Parent Patent 10,671,428, hereafter Parent Patent 1, because the claims of Parent Patent 1 do not recite, determining whether a difference between the speed with which the electronic device is able to execute the at least one task and the speed with which the server is able to execute that task is less than a threshold; in response to determining that the difference is less than the threshold: causing both the electronic device and the server to execute the at least one task, and then utilizing results of a first of the electronic device and the server to execute the at least one task and discarding results of a second of the electronic device and the server to execute the at least one task.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 5/17/2022
/ERIC YEN/Primary Examiner, Art Unit 2658